Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed September 15, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed September 15, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 11 are amended. Claims 14 and 15 are newly added.
	Claims 1-15 are pending.
Claim Objections
The amendment to Claim 11 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 11 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Patent Application Publication 20190064516 A1, hereinafter “Wagner”) in view of Keller (U.S. Patent Application Publication 20190047261 A1).

Regarding Claim 1 (Currently Amended), Wagner teaches a laminated glass that is a head-up display (Fig 1 par 0045 laminate 12 is a HUD), wherein
the laminated glass comprising a first lamination glass member (Fig 1 first laminated glass member 22), a second lamination glass member (Fig 1 second laminated glass member 28), and an interlayer film (Fig 1 interlayer film 34), 
the first lamination glass member being arranged on a first surface side of the interlayer film (Fig 5A par 0113), the second lamination glass member being arranged on a second surface side opposite to the first surface of the interlayer film (Fig 5A par 0113), 
the laminated glass having a solar transmittance of 50% or less (par 0133 Table 2 shows numerous examples of Tsol<50%), and a solar reflectance of 15% or more (par 0133 Table 2 shows numerous examples of Rfsol>15%).
However, Wagner appears not to expressly teach the laminated glass (a) has a wedge angle of 0.1 mrad or more, or (b) contains a luminescent material other than a fluorescent brightening agent, or (c) has a wedge angle of 0.1 mrad or more and contains a luminescent material other than a fluorescent brightening agent.  (par 0116 the laminated glass comprises fluorescent brightening agent).
In a similar application, Keller teaches the laminated glass (a) has a wedge angle of 0.1 mrad or more (par 0029 one cross section of insert A is defined by at least one continuous wedge with an average wedge angle in a range of 0.1-1 mrad), or (b) contains a luminescent material other than a fluorescent brightening agent (par 0090 the laminated glass comprises a fluorescent substance; as Keller lists this material separately from brightening agents, it is reasonably understood to be other than a fluorescent brightening agent), or (c) has a wedge angle of 0.1 mrad or more and contains a luminescent material other than a fluorescent brightening agent (par 0090 Keller teaches that the luminescent/fluorescent material may be included in addition to previous described film characteristics, which include the wedge angle in a range of 0.1-1 mrad).
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle and luminescent material of Keller. The motivation would have been in order to reduce or eliminate the ghost image effect (Keller par 0003) and to make the emitted image at a wavelength different than the projection wavelength.

Regarding Claim 2 (Original), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film contains a heat shielding substance (Wagner par 0073 Fig 4B interlayer film 36 includes thermal insulating layers 46, 52, 62; those layers may include metallic silver, par 0074).

Regarding Claim 3 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1, wherein the laminated glass has a wedge angle of 0.1 mrad or more (Keller par 0029 one cross section of insert A is defined by at least one continuous wedge with an average wedge angle in a range of 0.1-1 mrad; glass laminated thereto will result in an assembly with a corresponding wedge angle).
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle of Keller. The motivation would have been in order to reduce or eliminate the ghost image effect (Keller par 0003).

Regarding Claim 4 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film has a wedge angle of 0.1 mrad or more (Keller par 0029 one cross section of insert A is defined by at least one continuous wedge with an average wedge angle in a range of 0.1-1 mrad).
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle of Keller. The motivation would have been in order to reduce or eliminate the ghost image effect (Keller par 0003).

Regarding Claim 7 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1, wherein the interlayer film contains a plasticizer (Keller par 0064 the interlayer film contains a plasticizer).
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the plasticizer of Keller. The motivation would have been in order to provide a plasticizer content in insert A that is helpful for e.g. mold release, subsequent handling and reducing stickiness of thin and easily deformable portions of the insert (Keller par 0066).

Regarding Claim 11 (Currently Amended), Wagner as modified teaches the laminated glass according to claim 1, for use as a windshield of a car (Wagner par 0018 the laminate may be an automotive laminate, such as an automotive windshield). 

Regarding Claim 12 (Previously Presented), Wagner as modified teaches a head-up display system (Wagner par 0041 Fig 1 display system 10 may be a heads-up display (HUD) in a vehicle, such as a heads-up display in an automobile) comprising: 
the laminated glass according to claim 1, and 
a light source device for irradiating the laminated glass with light for image display (Wagner par 0018 radiation source may emit radiation directed at the laminate such that an image is projected to an area of an inner side of the laminate).

Regarding Claim 13 (Previously Presented), Wagner as modified teaches a method for producing a head-up display system (Wagner par 0201), comprising: 
in a building or a vehicle having an opening between an exterior space and an interior space (Fig 1 par 0045 describes a vehicle windshield, well-known to be provided in an opening between an exterior space and an interior space, e.g. see Keller par 0108) to which a heat ray is incident from the exterior space (Fig 1 describes position of a solar source such that its radiation is incident from exterior to interior; par 0073 describes the portion that is solar infrared heat radiation), and a light source device for irradiating the laminated glass with light for image display (Wagner par 0018 radiation source may emit radiation directed at the laminate such that an image is projected to an area of an inner side of the laminate), 
a step of installing the laminated glass according to claim 1 to the opening in such a manner that the first lamination glass member is located on a side of the exterior space, and the second lamination glass member is located on a side of the interior space (Wagner par 0046).

Regarding Claim 14 (New), Wagner as modified teaches the laminated glass according to claim 1, wherein the laminated glass contains the luminescent material other than a fluorescent brightening agent (Keller par 0090 the laminated glass comprises a fluorescent substance; as Keller lists this material separately from brightening agents, it is reasonably understood to be other than a fluorescent brightening agent).  
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the luminescent material of Keller. The motivation would have been in order to make the emitted image at a wavelength different than the projection wavelength.

Regarding Claim 15 (New), Wagner as modified teaches the laminated glass according to claim 1, wherein the laminated glass has the wedge angle of 0.1 mrad or more (Keller par 0029 one cross section of insert A is defined by at least one continuous wedge with an average wedge angle in a range of 0.1-1 mrad) and contains the luminescent material other than a fluorescent brightening agent (par 0090 the laminated glass comprises a fluorescent substance; as Keller lists this material separately from brightening agents, it is reasonably understood to be other than a fluorescent brightening agent; Keller teaches that the luminescent/fluorescent material may be included in addition to previous described film characteristics, which include the wedge angle in a range of 0.1-1 mrad).
Wagner and Keller are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner with the inclusion of the wedge angle and luminescent material of Keller. The motivation would have been in order to reduce or eliminate the ghost image effect (Keller par 0003) and to make the emitted image at a wavelength different than the projection wavelength.

Claims 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Patent Application Publication 20190064516 A1, hereinafter “Wagner”) in view of Keller (U.S. Patent Application Publication 20190047261 A1) and further in view of Ohmoto et al. (European Patent Application EP2883847 A1, hereinafter “Ohmoto”).

Regarding Claim 5 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1. However, Wagner as modified appears not to expressly teach wherein the interlayer film contains a thermoplastic resin.
Ohmoto teaches wherein the interlayer film contains a thermoplastic resin (Ohmoto par 0010 interlayer film includes a thermoplastic resin layer).
Wagner Keller and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner/Keller with the inclusion of the thermoplastic resin of Ohmoto. The motivation would have been in order to provide a multilayer resin film that is constituted so that desired infrared ray reflecting performance is attained (Ohmoto par 0035).

Regarding Claim 6 (Original), Wagner as modified teaches the laminated glass according to claim 5, wherein the thermoplastic resin is a polyvinyl acetal resin (Ohmoto par 0015 the thermoplastic resin is a polyvinyl acetal resin layer).
Wagner Keller and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner/Keller with the inclusion of the polyvinyl acetal thermoplastic resin of Ohmoto. The motivation would have been in order to provide that, by using a polyvinyl acetal resin and a plasticizer together, the adhesive force of the first and second resin layers to a laminated glass member and another layer such as an infrared ray reflection layer is further enhanced (Ohmoto par 0051).

Regarding Claim 8 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1. However, Wagner as modified appears not to expressly teach wherein the interlayer film has an infrared reflective layer, a first resin layer containing a thermoplastic resin, and a second resin layer containing a thermoplastic resin, 
the first resin layer is arranged on a first surface side of the infrared reflective layer, the second resin layer is arranged on a second surface side opposite to the first surface of the infrared reflective layer, and the first lamination glass member is arranged outside the first resin layer, and the second lamination glass member is arranged outside the second resin layer.
Ohmoto teaches wherein the interlayer film has an infrared reflective layer, a first resin layer containing a thermoplastic resin, and a second resin layer containing a thermoplastic resin (Ohmoto par 0146 it is preferred that an arrangement order of outer space/first laminated glass member/first resin layer/infrared ray reflection layer/second resin layer/second laminated glass member/inner space be attained; par 0149 first and second resin layers are formed of thermoplastic resin), 
the first resin layer is arranged on a first surface side of the infrared reflective layer, the second resin layer is arranged on a second surface side opposite to the first surface of the infrared reflective layer, and the first lamination glass member is arranged outside the first resin layer, and the second lamination glass member is arranged outside the second resin layer (Ohmoto par 0146 it is preferred that an arrangement order of outer space/first laminated glass member/first resin layer/infrared ray reflection layer/second resin layer/second laminated glass member/inner space be attained).
Wagner Keller and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner/Keller with the inclusion of the thermoplastic resin of Ohmoto. The motivation would have been in order to provide a multilayer resin film that is constituted so that desired infrared ray reflecting performance is attained (Ohmoto par 0035).

Regarding Claim 10 (Previously Presented), Wagner as modified teaches the laminated glass according to claim 1. However, Wagner as modified appears not to expressly teach wherein the second lamination glass member is a heat ray absorbing plate glass.
Ohmoto teaches wherein the second lamination glass member is a heat ray absorbing plate glass (Ohmoto par 0134 It is preferred that the second laminated glass member be a sheet of heat ray-absorbing plate glass).
Wagner Keller and Ohmoto are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner/Keller with the inclusion of the second lamination glass member comprising heat ray absorbing plate glass of Ohmoto. The motivation would have been in order to provide that the infrared ray transmittance is lowered and the heat shielding properties of the laminated glass is further enhanced (Ohmoto par 0134).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. Patent Application 20190064516 A1, hereinafter “Wagner”) in view of Keller (U.S. Patent Application Publication 20190047261 A1) and further in view of Ohmoto et al. (European Patent Application EP2883847 A1, hereinafter “Ohmoto”) and Oota et al. (International Patent Application WO2016017825 A1, using US 20170197386 A1 for translation, hereinafter “Oota”).

Regarding Claim 9 (Original), Wagner as modified teaches the laminated glass according to claim 8. However, Wagner as modified appears not to expressly teach wherein a laminate of the first lamination glass member and the first resin layer has a wedge angle of 0.1 mrad or more.
Oota teaches wherein a laminate of the first lamination glass member and the first resin layer has a wedge angle of 0.1 mrad or more (par 0265-266 describe an interlayer wedge angle of 0.45 mrad, interposed between two 2.5 mm thick plate lamination glass members; a laminate of the first lamination glass member and the first resin layer would have a wedge angle of substantially 0. 45 mrad as well).
Wagner Keller Ohmoto and Oota are analogous art as they each pertain to laminated glass. It would have been obvious to a person of ordinary skill in the art to modify the laminated glass of Wagner/Keller/Ohmoto with the inclusion of the wedge angle of Oota. The motivation would have been in order to provide more optimal suppressing of double images (Oota par 0085).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, In response to applicant's argument that applicant’s use of the structure to suppress heat deterioration of the light source device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As such, the rejection of Claim 1 is maintained, as are the rejections of dependent claims 2-15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624